The plaintiff alleged that he and defendant entered into an agreement to purchase a certain tract of land, and that the title thereof should be taken in the name of the defendant, but that said land should be held as partnership property. Thereupon plaintiff offered evidence tending to show that he paid a part of the purchase money. The contention of the defendant was to the contrary.
The issue submitted by the court was answered in favor of defendant, and from judgment upon the verdict the plaintiff appealed.
The gist of the action, as alleged by the plaintiff, was to establish an interest in a certain tract of land, the title to which had been taken in the name of the defendant. *Page 259 
Plaintiff testified as follows: "I got him (defendant) to take it in his name so when we traded there would be no trouble about making the title good. We held halvers in the farm down there. That was the agreement."
It is clear that plaintiff's right to recover depended upon his ability to establish a resulting trust in the land. The trial judge instructed the jury correctly upon the questions of law involved in the case. The issues of fact were found in favor of the defendant and the record discloses no error warranting a new trial.
No error.